          Case 1:18-cv-10506-ADB Document 151 Filed 05/31/19 Page 1 of 7
                                      Eckert Seamans Cherin & Mellott, LLC          TEL: 202 659 6600
                                      1717 Pennsylvania Avenue, N.W.                FAX: 202 659 6699
                                      12th Floor
                                      Washington, D.C. 20006



                                                                                    Jeffrey P. Brundage, Esq.
                                                                                    Direct: 202-659-6676
                                                                                    jbrundage@eckertseamans.com

                                                  May 31, 2019

VIA ECF

The Honorable Allison D. Burroughs
Judge for the United States District Court for the District of Massachusetts
Joseph Moakley United States Courthouse
1 Courthouse Way
Boston, Massachusetts 02210

         Re: Samuel Katz, et al., v. Liberty Power Corp., LLC, et al., No. 1:18-cv-10506-ADB –
            Joint Letter Regarding Class Discovery
Dear Judge Burroughs:
       Per the Court’s February 27, 2019 Order (ECF No. 125), the parties jointly write the
Court stating their respective positions on class discovery in the above-captioned matter. 1
    I.   Plaintiffs’ Position
        There is no further cause to stay class discovery. Defendants do not plan to move for
summary judgment on all Plaintiffs’ claims, and indeed have refused to offer any specifics about
their planned motion at all—let alone specifics that might confirm summary judgment could
eliminate class discovery. Especially given the scope of their own discovery, Defendants’ stated
concerns about proportionality lack merit. If discovery costs are not a valid means to pressure
litigants into settlement, then delay and discovery stays should not be used for that purpose
either. That said, it may preserve the resources of the Court and the parties to limit the next stage
of class discovery to specific call records, and using that discovery to shape the future contours
of the class litigation.
         A. Background to this Letter
        On February 27, the Court stayed class discovery, and directed to “file a joint letter
stating their positions on class discovery by May 31, 2019”—that is, this letter (“Letter”). (ECF
No. 125 at 8.)
      On May 1, Defendants served responses to interrogatories about the basis of their
summary judgment motion (such as facts included in their Local Rule 56.1 statement).

1
  Defendants’ position is solely Defendants’ position. Defendants are not responding to Plaintiffs’
position as they did not interpret the Court’s Order to request briefing. Plaintiffs, on the other hand,
responded to Defendants’ position. If the Court would like Defendants to respond to Plaintiffs’ position,
they are happy to do so.
         Case 1:18-cv-10506-ADB Document 151 Filed 05/31/19 Page 2 of 7
                                                                    Honorable Allison D. Burroughs
                                                                                      May 31, 2019
                                                                                            Page 2

Defendants objected, in part, that the interrogatories “presuppose[d] a fact, that Defendants will
file a motion for summary judgment,” and they had “not yet written” such motion.
        On May 10, Plaintiffs renewed long-standing efforts to meet and confer with Defendants
about producing records for all calls to Plaintiffs—before Plaintiffs’ depositions. In response to
those efforts, Defendants’ counsel represented in a May 14 email:
                Defendants acknowledge that it is possible they may have additional relevant call
                records yet to be produced . . . Defendants agree that they will not use the
                potential inability of the plaintiffs to identify and testify as to such alleged calls
                due to any relevant call records not having been produced as . . . a basis for
                summary judgment as to such alleged calls . . .
        On May 22, Defendants’ counsel emailed that Defendants would “move for summary
judgment” on Katz and Rhodes’s claims, based on “lack of standing and failure to establish the
statutory requisites for the alleged claims.” Plaintiffs asked Defendants to update their May 1
interrogatory answers per Rule 26(e) (which has not been done), and explained why the
objections in Defendants’ answers lacked merit.
        Plaintiffs’ response also advised Defendants that they had not provided “sufficient notice
of the grounds of summary judgment” for Plaintiffs to draft their portion of this Letter. Plaintiffs
asked Defendants to “confirm Defendants’ challenge to Katz’s standing arises under Stoops,”
that the “challenge to Rhodes’s standing arises with respect to the calls made to her residence
where Scoba Rhodes lived,” and asked Defendants to “explain which ‘statutory requisites’” they
contend had “not been established.” Defendants have not responded to these queries.
         On May 29, Defendants provided a five paragraph draft of this letter (“Draft”). The Draft
indicated that “Defendants are moving for summary judgment on some of Plaintiffs’ claims,” and
otherwise simply speculated that orders on the motion to dismiss and/or for summary judgment
would narrow discovery. On May 31, Plaintiffs provided two drafts of their portion of the Letter,
and asked Defendants for their successive drafts. Defendants declined, stating: “This is a joint
filing. Each side should state its position separately. . . . We are not responding to arguments in
your draft. You should not be responding to arguments in our draft. We are not going to give you
any further opportunity to game the system.”
       B. Defendants Provide No Basis to Continue the Stay of Class Discovery
         The Court’s February 27 order stated that if Defendants’ motion for summary judgment
was not “sufficient to eliminate all class claims, the Court will likely open class discovery as to
at least the class claims that will remain regardless of its summary judgment ruling” subject to
the pending motion to dismiss. (ECF No. 125 at 8 n.4.) Defendants’ May 29 Draft indicated
Defendants are only “moving for summary judgment on some of Plaintiffs’ claims.” Under the
February 27 order, the Court should lift the stay on class discovery.
      The facts which support Plaintiffs’ different class claims overlap substantially: even if
Defendants could eliminate some claims, the discovery Plaintiffs need for the remaining claims
         Case 1:18-cv-10506-ADB Document 151 Filed 05/31/19 Page 3 of 7
                                                                      Honorable Allison D. Burroughs
                                                                                        May 31, 2019
                                                                                              Page 3

would remain largely the same.
        Discovery “stays cannot be cavalierly dispensed: there must be good cause for their
issuance; they must be reasonable in duration; and the court must ensure that competing equities
are weighed and balanced.” Marquis v. FDIC, 965 F.2d 1148, 1155 (1st Cir. 1992) (quoted by
Dicenzo v. Massachusetts Dep’t of Correction, No. 15-30152, 2016 WL 158505, *1 (D. Mass.
Jan. 13, 2016) in discovery stay). The Draft simply speculates the Court’s orders on the motions
to dismiss and/or for summary judgment will narrow claims and therefore discovery in the case.
Defendants must justify a continued stay, but they refuse to even specify the grounds for their
contemplated summary judgment. 2 Defendants do not meet their burden of proof here:
               Defendants have done no more than to argue in conclusory fashion that their
               motions to dismiss—some of which are yet to be filed—will succeed, and that
               plaintiff class will not be certified. Idle speculation does not satisfy Rule 26(c)’s
               good cause requirement. . . .
Gray v. First Winthrop Corp., 133 F.R.D. 39, 40 (N.D. Cal. 1990). If Defendants’ pending and
contemplated motions were “sufficient to justify a stay of discovery” under the Federal Rules,
then “the Rules would contain a provision to that effect. In fact, such a notion is directly at odds
with the need for expeditious resolution of litigation.” Id. In any event, nothing in the record
supports summary judgment for Defendants on any grounds yet disclosed.
                1. Katz Has Standing
        Katz put himself on the National Do Not Call registry and did everything he could to stop
Defendants’ calls—including emailing requests to be placed on Defendants’ Do Not Call list.
(Cf. Katz Depo. Tr. 109:19-110:2; 133:23-135:3; 105:1-106-21 with ECF No. 74 at 6-7 & nn. 9-
12.) With respect to standing under TCPA, the “statute marks its own boundary.” Krakauer v.
Dish Network, LLC, No. 18-1518, *20 (4th Cir. May 30, 2019). A plaintiff has standing where
his or her telephone number is on the national Do Not Call list, the number was residential
(rather than commercial), and the number received two telemarketing calls. Id. at *20-21.
Defendants rely excessively on Stoops v. Wells Fargo Bank, N.A., 197 F. Supp. 3d 782 (W.D. Pa
2016): Stoops does not apply here. Challenging the standing of an individual who placed his
telephone number on the Do Not Call list, and requested Defendants add his number to their
internal Do Not Call list “nothing more than an attempt to dismember the TCPA, converting a
simple remedial scheme into a fact-intensive quarrel over how long a party was on the line or
how irritated it felt when the phone rang.” Krakauer, at *14. Congress “opted instead for a more
straightforward and manageable way of protecting personal privacy.” Id.




2
  See Dicenzo, 2016 WL 158505, at *1 (“moving party bears the burden of showing good cause and
reasonableness for a stay of discovery, which is akin to a protective order under [Rule] 26(c)(1)”); Bank
of Rhode Island v. Progressive Cas. Ins. Co., 293 F.R.D. 105, 106 (D.R.I. 2013) (denying bifurcation and
stay of discovery where movant had “not met its burden of persuasion to convince this Court that a stay is
necessary”).
         Case 1:18-cv-10506-ADB Document 151 Filed 05/31/19 Page 4 of 7
                                                                 Honorable Allison D. Burroughs
                                                                                   May 31, 2019
                                                                                         Page 4

               2. Rhodes Has Standing
        Rhodes lived with her father (Scoba Rhodes) when Defendants’ vendors called (508)
540-XXXX, answered Defendants’ calls, and regularly used that telephone line. (Rhodes Depo.
Tr. at 15:4-16:14; 33:2-33:12; 38:4-14; 110:14-113:1) This is a sufficient record for her to have
standing to bring TCPA claims for calls to (508) 540-XXXX. (See ECF No. 74 at 3-7 & n. 4-7.)
               3. Defendants Have No Other Grounds For Summary Judgment
        Defendants’ May 22 email cites lack of standing and “failure to establish the statutory
requisites for the alleged claims” as the basis for any motion for summary judgment. The Draft
did not provide any further information. Defendants’ May 10 email agreed Defendants would not
use “relevant call records not having been produced” as “a basis for summary judgment as to
such alleged calls.”
        In any event, the record supports Plaintiffs’ claims. Defendants’ designated Rule 30(b)(6)
witness testified—given that Plaintiffs’ telephone numbers appear in Defendants’ lead lists—it
appears Defendants’ vendors called Plaintiffs, and could not identify any reason why Plaintiffs
would not have been called. (Castillo Depo. Tr. at 78:16-21; 79:12-21. See also id. 65:22-67:7
(contents of lead lists); 70:12-70:22 (transmission of lead lists to vendors).) 3 However, the
witness could not say why Defendants withheld these lead lists from their production to
Plaintiffs. (Id. at 72:23-73:19.) The witness also testified vendors’ weekly disposition reports to
Defendants should reflect calls to Plaintiffs, and did not know why Defendants did not produce
those disposition reports either. (Id. at 101:9-103:3.)
        Defendants’ Rule 30(b)(6) witness testified that Defendants’ vendor (Mezzi Marketing,
LLC) told Defendants’ employee (Josue Toussaint) called Katz, but could not explain why,
several minutes later, Toussaint emailed other employees that Mezzi had not called Katz. (Id. at
103:7-105:15; 106:12-107:3) Defendants’ witness also testified that, three months later, Mezzi
manufactured a screen shot that falsely showed that Mezzi had not called Katz. (Id. at 34:21-
35:16.) Defendants’ sales department devised the process for manufacturing this screen shot “to
keep tabs on their channels [and] vendors,” but that it appears this “sales process sometimes
confirm[s] calls are not made when, in fact, . . . calls are made” (Id. at 34:21-36:25; 107:7-
109:25.)
       B. Class Discovery Is Proportionate
       The Draft focuses on the argument that class discovery is not proportionate. Class
discovery is proportionate to Defendants’ class-wide TCPA violations. The record shows
Defendants’ telemarketing calls generated over 600 FTC complaints. (ECF No. 109-1.)
       The Draft claims class discovery would “put[] pressure on [Defendants] to settle.”
Certainly, it is improper when “advocates attempt to use discovery tools as tactical weapons
           Case 1:18-cv-10506-ADB Document 151 Filed 05/31/19 Page 5 of 7
                                                                        Honorable Allison D. Burroughs
                                                                                          May 31, 2019
                                                                                                Page 5

rather than to expose the facts and illuminate the issues.” See Fed. R. Civ. P. 26 advisory
committee note on 1986 amendment. But any pressure class discovery places on Defendants to
settle comes from the exposure of facts and illumination of the issues, not the costs of discovery.
The risk that a litigant “might be embarrassed, incriminated, or exposed to litigation through
dissemination of [discovery does] not, without more,” warrant limits on discovery. Foltz v. State
Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1136 (9th Cir. 2003) (collecting cases)
         Proportionality concerns prompt the Court to “prevent use of discovery . . . as a device to
coerce a party, whether financially weak or affluent.” Fed. R. Civ. P. 26 advisory committee note
on 2015 amendment. Defendants have not shown the same concern for proportionality in their
own discovery: while Defendants focus on the number of requests for production of documents
Plaintiffs served (80), Defendants have served a total of 86 RPDs on Plaintiffs (18 on Katz, 35
on Rhodes, and 33 on Braurman), and have demanded Plaintiffs produce over 300,000 pages of
documents. 4 Defendants complain that they are a “small LLC,” but they are surely able to bear
the costs of litigation better than individual consumers like Plaintiffs: Defendants’ gross revenue
was $891 million in 2015, $595 million in 2016, and $335 million in 2017.
          C. Plaintiffs Can Narrow Class Discovery
         Nonetheless, Plaintiffs will seek to sequence class discovery to efficiently address the
needs of this case. Certainly, Plaintiffs do not plan to move to compel 80 RPDs all at once.
Plaintiffs can sequence discovery to ensure that class discovery proceeds efficiently. Plaintiffs
would start with lead lists that contain Plaintiffs’ information, and call records which contain
calls to Plaintiffs’ telephone numbers and/or which reflect calls to those lead lists in which
Plaintiffs’ information appears. Plaintiffs have every expectation that these documents would
outline the scope of sensible, appropriate, and proportionate class discovery in this matter.
Indeed, it may make sense for Plaintiffs to proceed with multiple classes focused on specific
vendors, calls in specific disposition reports or servers, or calls during specific time periods. 5
    II.   Defendants’ Position
        Defendants Liberty Power Corp., LLC and Liberty Power Holdings, LLC’s (collectively,
“Defendants” or “Liberty Power”) position is that class discovery should remain stayed for
several reasons. 6 Defendants have a motion to dismiss the second amended complaint filed and
fully briefed. The Court’s ruling on this motion will tailor future discovery. For example, if the
Court dismisses Count III, that ruling would significantly narrow class discovery. Similarly, if
4
  Plaintiffs served a comprehensive set of RPDs because the Local Rules restrict litigants to “2 separate
sets of requests for production” without Court order. L.R. 26.1(c).
5
  Plaintiffs previously tried to limit the scope of discovery in their June 2018 RPDs, which offered to limit
production to a “selected subset or sampling of responsive documents” responsive documents. Instead of
prompting negotiations, Defendants responded by objecting, and contending these offers “tacitly
acknowledge[] the above objections have merit because Plaintiff, without receipt of any objections, is
already willing to consider accepting a subset of data.”
6
  Defendants’ incorporate in full by reference their Memorandum in Support of their Motion to Bifurcate,
ECF No. 67.
         Case 1:18-cv-10506-ADB Document 151 Filed 05/31/19 Page 6 of 7
                                                                        Honorable Allison D. Burroughs
                                                                                          May 31, 2019
                                                                                                Page 6

any claims survive Defendants’ motion, Defendants will move for summary judgment on all
such claims. Whether or not summary judgment is granted in total or in part will also guide
future discovery. Efficiency and common sense prescribes that class discovery be stayed until
the parties know what issues will be going to trial.
        Class discovery at this time is inconsistent with the proportionality requirements of FED.
R. CIV. P. 26(b)(1). Proportionality is not one of the factors to consider (like the issues at stake),
but rather, along with relevancy, determines the precise scope of discovery. Id. Plaintiffs served
80 requests for production of documents (ECF No. 67-1). Liberty Power responding to 80
document requests (with Plaintiffs having the ability to propound an additional unlimited second
set of document requests) would mean locating, reviewing, and producing through a document
vendor hundreds of thousands (if not millions) of leads lists, do-not-call lists, key-word searched
emails, etc. This volume of document discovery is not proportional to the needs of the case at
this time because the above two motions will define what is discoverable. In addition, this
magnitude of document production is exacerbated because class discovery begins from the date
of the Court’s Order authorizing it and goes back to March 16, 2014. Thus class discovery
would encompass over five years of discovery. In sum, the volume of documents intensified by
the temporal scope makes class discovery not proportional to the needs of this case at this time as
required by Rule 26(b)(1).
        Class discovery at this time is also not proportional to the needs of the case considering
the parties’ resources and the burden and expense of responding to 80 requests for production of
documents. Liberty Power is a small LLC that supplies competitive electricity. It employs
approximately 130 people. It has two in-house counsel. Liberty Power is not Dish Network. It
would need to hire additional employees just to assist with responding to the 80 document
requests. Liberty Power’s outside counsel would need to increase staffing on the case as well,
thereby increasing Liberty Power’s legal bills and putting pressure on it to settle (which is not the
purpose of discovery).
        The Court keeping class discovery stayed pending the resolution of motions is also
consistent with L.R. 26.3. 7 Efficiency mandates the “phasing and sequencing the topics which
are the subject of discovery” so that the parties and the Court know the issues for trial. Lastly,
Defendants have reached a settlement in principle with named Plaintiff Alexander Braurman.
/
/
/


7
  L.R. 26.3 provides: “In order to facilitate settlement and the efficient completion of discovery, the
judicial officer has discretion to structure discovery activities by phasing and sequencing the topics which
are the subject of discovery. For example, an order may be framed limiting the first phase to developing
information needed for a realistic assessment of the case. If the case does not terminate, the second phase
would be directed at information needed to prepare for trial.”
        Case 1:18-cv-10506-ADB Document 151 Filed 05/31/19 Page 7 of 7
                                                                Honorable Allison D. Burroughs
                                                                                  May 31, 2019
                                                                                        Page 7

        For all of the above reasons, Defendants submit class discovery should remain stayed at
this time. Defendants are ready and able to brief these issues more thoroughly should the Court
desire.


                                                    Respectfully,
                                                    /s/ Yitzchak H. Lieberman
                                                    Yitzchak H. Lieberman


                                                    /s/ Jeffrey Brundage
                                                    Jeffrey Brundage


cc: All Counsel of Record (via ECF)
